United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1256
                                  ___________

Elmer C. Oberhellmann, a trustee of     *
an ERISA defined benefit pension plan, *
                                        *
              Appellant,                * Appeal from the United States
                                        * District Court for the
       v.                               * Eastern District of Missouri.
                                        *
Kristin Petersen Oberhellmann, a        *       [UNPUBLISHED]
trustee and fiduciary of the ERISA      *
defined benefit pension plan,           *
                                        *
              Appellee.                 *
                                   ___________

                            Submitted: January 11, 2001
                                Filed: January 19, 2001
                                 ___________

Before RICHARD S. ARNOLD and BOWMAN, Circuit Judges, and KYLE,1 District
      Judge.
                            ___________

PER CURIAM.




      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota, sitting by designation.
       The District Court2 dismissed plaintiff Elmer C. Oberhellmann's lawsuit with
prejudice as a sanction for plaintiff's repeated, knowing failure to adhere to the Federal
Rules of Civil Procedure. Plaintiff appeals. Having reviewed the case, we are
thoroughly satisfied the District Court did not abuse its discretion in dismissing
plaintiff's case with prejudice. Accordingly, we affirm.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Jean C. Hamilton, Chief Judge, United States District Court for
the Eastern District of Missouri.
                                           -2-